DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-4 are pending.
Claims 3-4 are withdrawn.
Claims 1-2 are rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2019/0003009, Kawata).
Regarding Claim 1, Kawata teaches a high-strength cold-rolled steel sheet (Abstract; Paragraph [0071]), comprising a composition and consisting of a microstructure that overlaps with the instant application (shown below), and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Kawata – Claim 1
C
0.060-0.250%
0.075-0.400%
Si
0.70-1.80%
0.01-2.50%

1.00-2.80%
0.50-3.50%
P
0-0.100%
0-0.1000%
S
0-0.0100%
0-0.0100%
Al
0.010-0.100%
0-2.000%
N
0-0.0100%
0-0.0100%
Fe and Impurities
Balance
Balance



Microstructure
Instant Claim 1
Kawata – Claim 1
Ferrite
57-90%
0-85%
Quenched Martensite
1-8%
0-5%
Tempered Martensite (includes Bainite*)
3-40%
Tempered Martensite: 1-80%
Bainite: 3-95%
Retained Austenite
6-15%
1-25%
Quenched Martensite Grain Size
2.5 μm or less
Not Explicitly Taught
Quenched Martensite Circularity Index
0.50-1.00
Not Explicitly Taught
fM/fM+TM
0.50 or less
0-5.0**

*Tempered martensite includes Bainite – Paragraph [0052] of instant disclosure
**Inherent from Claim 1

Kawata does not explicitly the claimed quenched martensite grain size or circularity. The examiner notes applicant’s assertion that the circularity is controlled by (i) the slab heating temperature, i.e., 1100-1300°C (Paragraphs [0009], [0016]), (ii) the finisher delivery temperature, i.e., 800-950°C (Paragraphs [0009], [0016]), (iii) the coiling temperature i.e., 300-700°C (Paragraphs [0009], [0016]), (iv) the cold-rolling reduction ratio, i.e., 30% or more (Paragraphs [0009], [0016]), and (v) the heating rate to the first soaking temperature, i.e., less than 5°C/s (Paragraphs [0009], [0016]). The examiner submits that Kawata discloses substantially identical processing conditions; namely, (i) the slab heating temperature, i.e., 1080-1300°C (Paragraph [0148]), (ii) the finisher delivery temperature, i.e., 850-1020°C (Paragraph [0149]), (iii) the coiling temperature, i.e., 400-700°C (Paragraph [0151]), (iv) the cold-rolling reduction ratio, i.e., 20-85% (Paragraphs [0156]-[0157]), and (v) the heating rate to the first soaking temperature, i.e., 0.05-100°C/s (Paragraph [0162]), which either fall within, or overlap, the ranges disclosed by applicants and overlapping/abutting ranges are prima facie obvious. Id. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 2, Takashima teach all of the limitations of the steel sheet of Claim 1. Takashima further teaches the inclusion of at least one of the further listed elements of Claim 2 (shown below), that overlaps with the ranges of instant Claim 2, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Kawata
Mo
0-0.50%
0-1.00%1
Ti
0-0.100%
0-0.200%1
Nb
0-0.050%
0-0.100%1
V
0-0.100%
0-0.500%1
B
0-0.0100%
0-0.0100%1
Cr
0-0.50%
0-2.00%1
Cu
0-1.00%
0-2.00%1
Ni
0-0.50%
0-2.00%1
As
0-0.500%
0-0.0100%2
Sb
0-0.100%
0-0.0100%2
Sn
0-0.100%
0-0.0100%2
Ta
0-0.100%
0-0.0100%2
Ca
0-0.0200%
0.0001-0.0100%3
Mg
0-0.0200%
0.0001-0.0100%3
Zn
0-0.020%
0-0.0100%2
Co
0-0.020%
0-0.0100%2
Zr
0-0.020%
0.0001-0.0100%3

0-0.0200%
0.0001-0.0100%3

1Claim 1
2Paragraph [0112]
3Claim 4

Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 7, filed 28 February 2022, with respect to the objection of Claim 1 have been fully considered and are persuasive. Specifically, the applicants have amended the claim to remove objectionable subject matter. Therefore, the objection of Claim 1 has been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 7, filed 28 February 2022, with respect to the rejections of Claims 1-2 under 35 USC 112b have been fully considered and are persuasive. Specifically, the applicants have amended Claim 1 to obviate the previous rejections. Therefore, the 112b rejections of Claims 1-2 have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Pages 7-8, filed 28 February 2022, with respect to the rejections of Claims 1-2 under 35 USC 103 over Takashima have been fully considered and are persuasive. Specifically, the applicants have amended Claim 1 to recite a range of ferrite (57-90%) that distinguishes over the range set forth in Takashima (max 55% ferrite). Therefore, the 103 rejections of Claims 1-2 over Takashima have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Pages 8-9, filed 28 February 2022, with respect to the rejections of Claims 1-2 under 35 USC 103 over Kawata have been fully considered, but they are not persuasive. Specifically, applicants have amended Claim 1 to recite the microstructure consisting of: “ferrite, quenched martensite, tempered martensite, and retained austenite” (Emphasis added) and argue that this distinguishes over Kawata because Kawata includes bainite. The examiner does not concur. The examiner notes applicant’s disclosure, prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Therefore, the arguments were not held to be persuasive and the previous rejection of record has been maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784